The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal from a decree of the Court of the First District of New Orleans, dismissing their oppositions to a tableau of assessment and estimate made by the commissioners appointed for the opening of Esplanade street,-under the act of 1832, entitled an act regulating the opening, laying out, and improving streets, &c. Acts of 1832, p. 132.
This act conferred the power on the old corporation of New Orleans, under certain judicial proceedings, to appropriate land for the public use for the purpose of laying out and opening streets, squares, and public places. On the division of the city in 1836, the middle of Esplanade street was established as the dividing line between the First and Third Municipalities; so that the jurisdiction of the First Municipality does not extend beyond that line.
It is plain, that the act of 1832 can only be carried into effect by a corporation whose jurisdiction extends to both sidos of the street to be opened, and which has the power to receive the abandonment of any lot not exceeding four acres, part of which may be taken for the public use. The right to abandon such whole lots is guaranteed to the owner by the 5th section. The power to assess the property, or to receive the abandonment of lots situate on the eastern side of the street it is not pretended the First Municipality possesses. It is impossible to proceed under this act, unless the power to carry out its guaranties and requisitions is complete in the corporation seeking to appropriate private property to public use. Whether the union of (he two municipalities in proceedings for the opening of this street could be maintained, is a question not before us.
The judgment of the district court is therefore reversed; and it is further ordered, that the proceedings against, the property of the opponents and appellants be dismissed, with costs in both courts.